Citation Nr: 1043767	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has determined that further development action is 
required before appellate review of the file can proceed.  

A TDIU may be assigned when a schedular rating is less than total 
if, when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or more, 
and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a) 
(2010).

The Veteran has been service-connected for chronic renal 
insufficiency with hypertension at a 30 percent evaluation; 
residuals of a fracture of left femur and patella at a 20 percent 
evaluation; diabetes mellitus, type II, at a 20 percent 
evaluation; glaucoma with diabetic retinopathy at a 20 percent 
evaluation; peripheral neuropathy of the right lower extremity at 
a 10 percent evaluation; peripheral neuropathy of the left lower 
extremity at a 10 percent evaluation; and erectile dysfunction at 
a noncompensable evaluation.  The combined disability rating is 
70 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table 
(2010).  

No single disorder is rated above 40 percent; however the 
combined rating is 70 percent.  Accordingly, while the Veteran 
meets the standard for consideration of a TDIU rating based on 
his combined rating, he fails the requirement that one of his 
disabilities be rated above 40 percent as per 38 C.F.R. § 
4.16(a).

The evidence of record shows that the Veteran has been receiving 
treatment for several service-connected disabilities.  His most 
recent VA examination was conducted in July 2006; the results are 
now over four years old.  

Therefore, the Veteran should be afforded a VA examination to 
determine the current severity of his service-connected 
disabilities.  38 C.F.R. § 3.159(c)(4) (2010); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include 
conduct of a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one).  Where the record does not adequately 
reveal the current state of disability, the fulfillment of the 
duty to assist includes providing a thorough and contemporaneous 
medical examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board finds it plausible that the Veteran's service-connected 
disabilities have worsened since the last VA examination in July 
2006.  Therefore, the RO must consider whether an increased 
rating is warranted for each of the Veteran's service-connected 
disabilities.

The Board also notes that the record suggests that there might be 
outstanding medical records.  The most recent medical evidence on 
record was dated June 2007 from the Farragut Eye Clinic.  Thus, 
the Veteran should be asked to provide information on any 
additional medical treatment records since June 2007 that are 
absent from the claims file. 

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  



Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be requested to identify the 
names, addresses, and dates of treatment for all 
medical care providers, VA and non-VA, inpatient 
and outpatient, who may possess additional 
records for service-connected disabilities since 
June 2007.  After obtaining the necessary 
authorization, the identified treatment records 
should be obtained and associated with the 
claims file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be taken.

2.	Once all outstanding records, if any, have been 
obtained and associated with the claims file, 
schedule the Veteran for the appropriate VA 
examination(s) to address the issue of TDIU.  
The Veteran's claims file must be reviewed by 
the examiner(s).  All indicated tests should be 
performed and all findings should be reported in 
detail.  The examiner(s) should also evaluate 
the current severity of the Veteran's service 
connected disabilities. 

The examiner(s) should provide an opinion as to 
whether, without regard to the Veteran's age or 
the impact of any non-service-connected 
disabilities, it is at least as likely as not 
(50 percent probability or more) that his 
service-connected disabilities (chronic renal 
insufficiency with hypertension, residuals of a 
fracture of left femur and patella, diabetes 
mellitus, type II, glaucoma with diabetic 
retinopathy, peripheral neuropathy of the right 
lower extremity, peripheral neuropathy of the 
left lower extremity, erectile dysfunction), 
either separately or in combination, would 
render him unable to secure or follow a 
substantially gainful occupation consistent with 
his education and occupational experience.  The 
examiner(s) should set forth the complete 
rationale for all opinions expressed and 
conclusions reached. 

If the Veteran fails, without good cause, to 
report to the scheduled examination, the AMC/RO 
should apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.

3.	Readjudicate the Veteran's claims for increased 
ratings for all of his service-connected 
disabilities, to include whether staged ratings 
are warranted under the holding in Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

4.	Finally, the AMC/RO should readjudicate the 
Veteran's claim for TDIU.  The AMC/RO should 
document its consideration of whether the 
Veteran's claims file should be forwarded to the 
Under Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of TDIU on an extraschedular 
basis.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he should 
be furnished a Supplemental Statement of the 
Case and provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


